department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list numbers contact person identification_number telephone number employer_identification_number d - o e l w l o s d m i m i o i z i ‘ z z i v m i o j l n e n u n o d u n a n o h a w n n e n a n l u we have considered m’s letter dated date requesting rulings on the federal_income_tax consequences of the activities described below eacts m is organized as a nonprofit corporation under state law incorporation m is organized exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code in particular m exists to according to its articles of promote local economic development in the a b area including fisheries development and protection and conservation of a fishery resources within but not limited to the purview of the c program established by the d council and approved by the united_states secretary of e the purpose of which is to provide disadvantaged region communities the ability to develop a sustainable local economy under the c program the communities may lease the harvest quota and use the proceeds for fishery development projects which are clearly identified and lead to the development of a sustainable local economy based upon fishery resources in this regard m will provide a forum in which local fishermen’s associations representing the villages can coordinate and maximize as a united group the economic opportunities available to them under the c program in part m will negotiate the terms of the lease of the harvest quota and provide assistance to the fishermen’s associations and submit the proposal to the state of state with regard to the allocation of the harvest quota available to the communities represented by m and manage the c allocation so received m is exempt from federal income_taxation under sec_501 as an organization described in sec_501 m is classified as a publicly-supported organization described in sec_170 b6 a vi the c program the d council originally established the c program the program in state the council included the c provision based on the determination that cs could spur economic development in nearby economically depressed coastal communities without greatly impacting the existing fishing industry the program was later incorporated into the f act through the g act the act establishes the program in order to provide eligible region villages with the opportunity to participate and invest in fisheries in the a and b area support economic development in region alleviate poverty and provide economic and social benefits for residents of region and achieve sustainable and diversified local economies in region the committee report on the g act underlying the program explains that region fishermen did not have a fair and equitable opportunity to benefit from the area fishing because they lacked the necessary capital_investment the f act was amended by the h act the h act addresses all aspects of the management and oversight of the program the conference_report of the h act sets forth the intent of congress that all activities of the groups participating in the program continue to be considered tax-exempt so that they can more readily address the pressing economic needs of the region m is the managing entity of a participating group comprising the_villages the member communities the amended f act requires managing entities to be governed by a board_of directors composed primarily of resident fishermen from the entity’s member communities the managing entity must make most of its annual investments in fisheries-related projects but may make a certain portion of investments in other local projects for the benefit of the community the federal_agency construing and implementing the program made clear that the requisite investments need not be made in other entities but could involve the direct operation of fisheries-related businesses by the participating groups themselves with the ultimate objective of developing a self-sustaining local commercial industry see participating communities the report of the house committee in discussing the program describes the participating communities as among the poorest and most underdeveloped in the nation with high unemployment and social problems and few natural_resources other than fisheries to use in developing the economy fish allocations are intended to provide them with a sustainable fishing economy allocations groups use the revenue derived a federal_agency within the department of e allocates a portion of the annual catch limits for a variety of commercially valuable marine species in the area to the program these apportionments are in turn allocated among several non-profit managing organizations representing different affiliations of communities groups from the harvest of their fisheries allocations as a basis for funding economic development activities and for providing employment opportunities as one of the managing entities in the program m receives fish allocations from the federal_agency initially m opted to lease its allocation to outside fish processing companies in which it has either no ownership_interest or minority ownership interests subsequently m began to vertically invest in the fisheries in part to provide greater employment and training opportunities for residents of its member communities specifically m currently has ownership interests in some of the for-profit taxable entities that harvest its allocations these ownership interests are through a wholly-owned for-profit subsidiary p in addition to the fees it receives for harvesting its allocation m indirectly receives a share of the net_income earned by the for-profit entities based on p’s percentage interest in the entity in the future m may elect to engage in harvesting processing marketing and selling some or all of the species it currently leases harvesting of m’s allocations m receives income from n llc for the right to harvest m’s allocation of a particular fish species ft n harvests n llc is a state limited_liability_company that owns the ft n a fishing trawler processes markets and sells part of that allocation the harvest agreements are competitive in is the industry p has purchased a substantial ownership_interest in n llc but neither m nor p involved in the management of or provides any personal services to the n llc or ft n m also receives payments from unrelated third parties for the right to harvest process market and sell m’s allocations of certain other fish species the harvested species are delivered to shoreside processing plants located in m’s member communities for processing the harvest agreements for these species are negotiated and structured substantially the same as the n harvesting agreement m’s allocations of yet other fish species are harvested by entities in which m has an ownership p owns a substantial ownership_interest in three state limited_liability interest through p companies that each own vessels that harvest a part of those allocations in addition p maintains a percent interest in two limited_liability companies that harvest another part of those allocations p is not engaged in the management of nor does it provide services to any of the companies m’s management negotiates arms-length agreements with the managing partners of the companies at rates that are competitive in the industry these agreements require that the companies employ qualified residents of m’s member communities finally m’s allocations of still another fish species are harvested by vessels that are either owned and managed by q a wholly-owned subsidiary of p or by individuals from m’s member communities part of the catch is delivered to a shoreside processing plant in the villages another part is harvested by a vessel owned and managed by q and delivered to the shoreside processing plant recently constructed in the villages m uses the income it receives from the harvesting of its allocations to promote economic development in its member communities through i training and education grants to stakeholders who live in the communities ii infrastructure development such as docks and shoreside fish processing facilities and iii the purchase of equity interests in various business enterprises associated with the fishing industry in these communities a substantial portion of such income has been spent directly for scholarships and grants infrastructure investments m has followed a two-pronged approach to infrastructure development i build appropriate infrastructure in each community to support the formation of local businesses and ii utilize capital for opportunistic purchases of harvesting or processing vessels facilities and fishing rights since all of the member communities are isolated and lack infrastructure economic development options are largely limited to fisheries-related activities m has made a number of infrastructure expenditures in its member communities including construction of dock facilities warehouses boat harbors road improvements water systems hydro-electric facilities and wind turbines m has also either directly or through p made a number of infrastructure development investments in its member communities in partnership with local companies including fish processing facilities and facilities to provide food and lodging to fish industry workers investments in fishing vessels and fishing rights m through p has made several investments in fishing vessels and fishing rights to provide training and employment opportunities for local residents as well as a means to support local infrastructure development through the harvest of fish species either allocated to it under the program or purchased by it through the purchase of vessels which have assigned fishing quotas and harvest rights or through the purchase of fishing quotas and harvest rights on the open market m plans to construct two seafood processing plants much of the funding of which will come from government grants and a lodge in the villages the plants will employ local residents and will process fish purchased primarily from local residents the lodge will be the cornerstone for the development of a marketing program to launch a tourism economy in the villages m also plans to expand a fish processing plant in one of the villages proposed transfers from p to m it is contemplated that p will distribute its wholly-owned business interests to m in partial_liquidation of p m believes that the activities conducted by such interests are substantially related to its exempt purposes and thus would not generate unrelated_business_taxable_income for m it is not contemplated that p will dissolve but instead will remain in existence and continue to hold its existing ownership stakes in entities jointly owned with unrelated third parties specifically it is proposed that p’s interest in the following entities be transferred to m is owned fifty percent by p and fifty percent by a nonprofit fishermen’s entity association within one of the villages entity processes seafood nearly all if not all of the products processed by entity are from program allocations all of the plant labor including management is from local communities thereby providing work opportunities for residents that would not otherwise be available other seafood companies have had opportunities to establish processing facilities in the village but none have done so because it is not economically feasible entity is wholly owned by p located in one of the villages it serves as transient housing for workers who relocate to the area to work either at entity or on the various state and federal projects for which the village is able to win grants such as utility improvements and repairs road work and other infrastructure projects qis wholly owned by p q operates a number of vessels that are used to harvest a variety of species which often include program allocations the vessels are also used to provide tender support for processing operations at entity and logistical support to other p facilities and operations these vessels provide the means and opportunitie sec_4 entity is located in one of the villages and processes through which local residents are able to work and become self-sufficient members of society entity is wholly owned by p fish this plant provides local residents with employment opportunities and the means to bring their fish harvests to market entity is owned fifty percent by p and fifty percent by a government_entity in one of the villages residents it also provides a location at which local residents and non-residents can store their gear and vessels entity operates a vessel and gear storage warehouse which employs local m does not contemplate disposing of any of these business interests in the future because they are not readily capable of independent operations due to pervasive economic devastation in the region the massive and ongoing capital_investment necessary to improve economic conditions in the region and the scale of fishing operations and the sophisticated management required to run these operations should one of its business investments become profitable m will use the net_proceeds to fund further economic development in the region including educational institutions local infrastructure and seed capital for the establishment of businesses by local residents rulings requested m has requested the following rulings the ruling issued by the internal_revenue_service to m in year x plr continues in effect notwithstanding any subsequent changes made to date in the program by the united_states congress the income received by m from the harvest of the other species allocated to it under the expanded program is not subject_to tax under sec_511 in that the payments constitute royalty income under sec_512 the income received by m from the harvest of its fisheries allocation is excluded from the computation of unrelated_business_taxable_income under sec_511 and sec_512 inasmuch as m’s engagement in the harvesting processing marketing and sale of the program fisheries allocation is substantially related to the exercise or performance of its exempt purposes within the meaning of sec_1_513-1 and is not merely conducted for the production_of_income the distributive_share of profits gains deductions and losses allocated to or received by m from investments made directly or through its wholly owned for-profit subsidiary p in a its member communities and b vessels used to harvest its program allocations are of a type which will not arise from an unrelated_trade_or_business as defined in sec_513 will not result in unrelated_business_taxable_income to m under sec_512 and will not be subject_to tax under sec_511 inasmuch as the investments have a substantial causal relationship to the achievement of m’s exempt purposes as set forth in sec_1_513-1 no gain_or_loss shall be recognized by m under subtitle a or title_26 of the code with respect to the distribution from p to m of certain property including property with respect to which there is acquisition_indebtedness in that the distribution will either constitute a dividend described in sec_512 a non-taxable return_of_capital under sec_301 or a sale of a capital_asset described in sec_301 and sec_512 p will recognize gain but not loss upon the distribution_of_property to m under sec_311 in an amount equal to the excess if any of the fair_market_value of the distributed property at the time of the distribution over its adjusted_basis in the property as if such property were sold for an amount equal to its fair_market_value payments received by m from investments made by it which it finances through debt obligations either directly or indirectly through its ownership_interest in joint_venture entities will not be treated as income derived from debt-financed_property as defined in sec_514 and will be excluded from unrelated_business_taxable_income inasmuch as substantially_all of the use of the property is substantially related to the performance by m of its charitable function the direct ownership and operation of certain assets previously operated by p and distributed to m are substantially related to the exercise or performance of m’s exempt_purpose and such ownership and operation shall not jeopardize m’s exemption under sec_501 law sec_501 of the internal_revenue_code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes corporations community chests funds and foundations organized and operated exclusively for charitable and other specified exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes unless it serves an public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged lessening of the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination and to combat community deterioration and juvenile delinquency requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of various tax-exempt organizations including organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 of the code excludes from unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code provides that notwithstanding paragraph or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_1_512_b_-1 of the regulations provides that the exclusion from the computation of unrelated_business_taxable_income of gains or losses from the sale exchange or other_disposition of property does not apply to the gain derived from the sale_or_other_disposition of debt-financed_property as defined in sec_514 sec_512 of the code provides that if an organization referred to as the controlling_organization receives directly or indirectly a specified_payment from another entity which it controls referred to as the controlled_entity notwithstanding paragraphs and the controlling_organization shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity sec_512 of the code provides that the term net_unrelated_income means- i in the case of a controlled_entity which is not exempt from tax under sec_501 the portion of such entity's taxable_income which would be unrelated_business_taxable_income if such entity were exempt from tax under sec_501 and had the same exempt_purpose as the controlling_organization or il in the case of a controlled_entity which is exempt from tax under sec_501 the amount of the unrelated_business_taxable_income of the controlled_entity sec_512 of the code provides that the term specified_payment means any interest annuity royalty or rent sec_512 of the code provides that the term control means- i in the case of a corporation ownership by vote or value of more than percent of the stock in such corporation il in the case of a partnership ownership of more than percent of the profits interest or capital interest in such partnership or ill in any other case ownership of more than percent of the beneficial_interest in the entity sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that the term unrelated_business_taxable_income as used in sec_512 means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_513 specifies with certain exceptions that the phrase unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 therefore unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 and which in addition is not substantially related to the performance of exempt functions presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question the activities that is of producing or distributing the goods or performing the services involved and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_514 of the code provides that in computing under sec_512 the unrelated_business_taxable_income for any year there shall be includes with respect to each debt-financed_property as an item_of_gross_income derived from an unrelated_trade_or_business an amount which is the same percentage of the total gross_income derived during the taxable_year from or on account of such property as a the average_acquisition_indebtedness for the taxable_year with respect to the property is if b the average amount of the adjusted_basis of such property during the period it is held by the organization during such taxable_year revrul_68_167 1968_1_cb_255 held exempt under sec_501 an organization that operated a market to sell food and crafts produced by the poor the organization charged a small sales commission for its services but was not self-supporting and depended on public contributions the service reasoned that the organization relieved the poor see also 71_tc_202 acq in result only 1981_2_cb_1 in which the tax_court determined that an organization that purchased imported and sold handicrafts of disadvantaged artisans with a goal to sell at a profit was exempt in that it alleviated economic deficiencies in objectively determined communities of disadvantaged artisans in the united_states and abroad revrul_69_177 1969_1_cb_150 held not exempt under sec_501 an organization wholly owned by a college that helped students of the college pay for their education by employing them in a business that manufactured and sold wood and metal products and paid the profits to the college revrul_74_587 1974_2_cb_162 concerns an entity organized for the relief of poverty the elimination of prejudice the lessening of neighborhood tensions and the combating of community deterioration in certain economically depressed areas through a program of financial assistance and other aid designed to improve economic conditions and opportunities the organization devotes its resources to programs designed to stimulate economic development in high density urban areas inhabited mainly by low-income minority or other disadvantaged groups because of the lack of capital for development the limited entrepreneurial skills of the owners the social unrest and instability of the area and the depressed market within which they operate many of the businesses located in these high density urban areas have declined or fallen into disrepair and others have ceased to operate the organization undertakes to combat such conditions by providing funds and working_capital to corporations or individual proprietors who are unable to obtain funds from conventional commercial sources because of the poor financial risks involved in establishing and operating enterprises in these communities or because of their membership in minority or other disadvantaged groups the program is designed to enable the recipient of the funds or capital to start a new business or to acquire or improve an existing business depending on the circumstances the financial assistance may be in the form of low-cost or long-term loans or the purchase of equity interests in the various enterprises the terms of any loan will be reasonably related to the needs of the particular business where the financial assistance takes the form of acquiring an equity_interest the organization disposes of such interest as soon as the success of the business is reasonably assured in selecting recipients for aid preference is given to businesses that will provide training and employment opportunities for the unemployed or under-employed residents of the area the organization is financed by grants from foundations and by public contributions the ruling states that the organization through its program of financial assistance is devoting its resources to uses that benefit the community in a way that the law regards as charitable that program promotes the social welfare of the community by lessening prejudice and discrimination against minority groups by demonstrating that the disadvantaged residents of an impoverished area can operate businesses successfully if given the opportunity and proper guidance the program also helps to relieve poverty and lessen neighborhood tensions and dissatisfaction arising from the lack of employment opportunities by assisting local businesses that will provide a means of livelihood and expanded job opportunities for unemployed and underemployed area residents finally the program combats community deterioration by helping to establish businesses in the area and by rehabilitating existing businesses that have deteriorated the ruling says that although some of the individuals receiving financial assistance in their business endeavors under the program may not themselves qualify for charitable assistance as such that fact does not detract from the charitable character of the organization’s program the recipients of the loans and working_capital in such cases are merely the instruments by which the charitable purposes are sought to be accomplished accordingly the ruling holds that the organization is exempt under sec_501 of the code lots in the park are leased to industrial enterprises on terms sufficiently favorable to revrul_76_419 1976_2_cb_146 concerns an organization formed to relieve conditions of poverty dependency chronic unemployment and underemployment and to reduce community tensions in an economically depressed community in furtherance of those purposes the organization encourages industrial enterprises to locate new facilities in the economically depressed area in order to provide more employment opportunities for low-income residents of the area the organization purchases blighted land in the area and converts it into an industrial park attract tenants to the economically depressed area tenants are required by their leases to hire a significant number of presently unemployed persons in the area and to train them in needed skills enterprises having initial requirements for low skill workers are favored over those with initial high skill job requirements since the former are of greater immediate benefit to the surrounding depressed community the organization is funded by the economic development administration of the united_states department of commerce pursuant to public law part d sec_150 which provides for the establishment of special programs of sufficient size and scope to have an appreciable impact in low-income areas in arresting tendencies toward dependency chronic unemployment and rising community tensions pursuant to the terms of public law the area in which the organization is active has been identified as such an area by appropriate governmental authorities the ruling states that the subject organization by inducing industrial enterprises to locate in an economically depressed area and to hire and train the underemployed and unemployed in that area is devoting its resources to uses that benefit the community in ways the law considers charitable the organization's activities serve not only to relieve poverty but also to lessen neighborhood tensions caused by the lack of jobs and job opportunities in the area further by creating an industrial park out of a blighted_area the organization is combating community deterioration accordingly the ruling holds that the organization qualifies for exemption under sec_501 revrul_78_68 1978_1_cb_149 concerns an organization formed as a model cities demonstration project under the demonstration cities and metropolitan development act of to provide bus transportation to a community many of whose residents do not otherwise have any means of transportation one of the statutory purposes of the act is to improve the public welfare by establishing better access between homes and jobs the transportation system provides residents with access to business districts and enables them to maintain employment the system serves isolated areas of the community not served by any existing city bus system as a model cities project the organization has been approved by the local_government and works in coordination with local governmental agencies its income is from fares contributions and governmental grants the ruling states that the organization by providing bus service under the authority of federal and local governments is lessening the burdens of government so long as it is operated as a governmental program accordingly the organization is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code revrul_85_2 1985_1_cb_178 concerns an organization created and operated for the purpose of providing legal counsel and training to volunteers who serve as guardians ad litem in juvenile court dependency and deprivation proceedings the activity is part of a program operated by the juvenile court of a particular community the law of the state in which the organization is incorporated authorizes and the local court’s rules_of_practice require the appointment of a guardian ad litem to represent a child’s interest in a proceeding relating to child abuse the court was experiencing problems in the appointment of attorneys and decided to initiate the volunteer program the organization is supported in part by grants from the juvenile court the ruling states that a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization's activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burden to determine whether an activity is a burden of government the question to be answered is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also insufficient to establish that the organization is lessening the burdens of government to determine whether the organization is actually lessening the burdens or government all of the relevant facts and circumstances must be considered a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government the ruling concludes that the organization’s training of lay volunteers is an integral part of the government’s program of providing guardians ad litem in juvenile court proceedings without the organization’s activities the government could not continue its present program unless it undertook to train lay volunteers itself thus the organization is actually lessening the government’s burden within the meaning of sec_1_501_c_3_-1 of the regulations analysis issue whether plr continues in effect notwithstanding subsequent changes in the program in plr the internal_revenue_service ruled that payments from a fish processing organization to m for the right to harvest its quota of fish would be royalties excluded under sec_512 from unrelated_business_taxable_income in issue below we have determined that the harvesting processing marketing and sale of m’s program allocations is a trade_or_business that is substantially related to m's exempt_purpose and consequently that income derived from such trade_or_business does not constitute gross_income derived from an unrelated_trade_or_business for purposes of sec_512 therefore a determination of whether payments derived from the harvesting of m’s allocation constitutes royalties for purposes of sec_512 is unnecessary consequently this ruling letter supersedes plr issue whether the income m receives from the harvest of other species allocated to it under the expanded program constitutes royalties for purposes of sec_512 in issue below we have determined that the harvesting processing marketing and sale of m’s program allocations of fish species is a trade_or_business that is substantially related to m’s exempt_purpose and consequently that income derived from such trade_or_business does not constitute gross_income derived from an unrelated_trade_or_business for purposes of sec_512 therefore we need not determine whether the income m receives from the harvest of species allocated to it under the program constitutes royalties for purposes of sec_512 consequently we decline to rule on this issue issue whether the harvesting processing marketing and sale of m’s program fisheries allocation is substantially related to m’s exempt_purpose such that income received by m from the harvest of its allocation is not gross_income derived from an unrelated_trade_or_business m receives income from entities that harvest m’s allocations this income is currently in the form of either payments made under harvest agreements negotiated with third-party fish processors or income earned by p from investments in for-profit taxable entities that harvest m’s allocations to be includible in the computation of m’s unrelated_business_taxable_income sec_1_513-1 tells us that such income must be from a trade_or_business such trade_or_business must regularly carried on and the conduct of such trade_or_business cannot be substantially related other than through the production of funds to the performance of m’s exempt functions m acknowledges that with respect to the harvesting processing marketing and sale of its allocations m is involved in a trade_or_business that is regularly carried on thus the only question is whether such trade_or_business is substantially related to m’s exempt_purpose within the meaning of sec_1_513-1 to be substantially related to m’s exempt_purpose the harvesting processing marketing and sale of the allocations must contribute importantly to that purpose opportunities available to them under the program as discussed below m has a colorable claim to be accomplishing the charitable purposes of relief of the poor and lessening the burdens of government through its fishery-related business activities that help develop the local economy more significantly however congress in enacting the h act expressed its intent that such activities be treated as tax-exempt so that the participating groups in the program including m may more readily address the pressing economic needs of the region m's exempt_purpose is to promote local economic development in the b area through fisheries development and the protection and conservation of the area’s fisheries resources within the purview of the program m accomplishes this purpose in part by providing a forum through which representatives of its member communities can coordinate and maximize the economic an organization that engages in economic development activities will be considered to be organized and operated for charitable purposes within the meaning of sec_501 if resources to uses that benefit the community in a way that the law regards as charitable this may be done through programs that promote the social welfare of the community by relieving poverty and lessening neighborhood tensions and dissatisfaction arising from the lack of employment opportunities by for example assisting local businesses that will provide a means of livelihood and expanded job opportunities for unemployed and underemployed area residents it may also be done through programs that combat community deterioration by for example helping to establish businesses in a disadvantaged area and by rehabilitating existing businesses that have deteriorated see revrul_74_587 revrul_76_419 it devotes its the program is established under federal_law for the purposes of providing villages in the region including m’s member communities with the opportunity to participate and invest in local fisheries supporting economic development in the region alleviating poverty and providing economic and social benefits for residents of the region and achieving sustainable and diversified local economies in the region in establishing the program congress envisioned that participating groups would use the revenue derived from the harvest of their fisheries allocations as a basis both for funding economic development activities and for providing employment opportunities congress recognized that the successful harvest of program allocations is integral to achieving the goals of the program in effect the allocations are the federal funding for the economic development activities that are the purpose of the program m's primary activity is to act as the managing entity of a participating group through which its member communities participate in and reap the benefits of the program as a threshold matter it is beyond dispute that m’s member communities are disadvantaged and that virtually all of the residents of those communities are members of a disadvantaged group the member communities historically have experienced high rates of unemployment these communities are very small and isolated with few natural_resources aside from fisheries with which to develop their economies along with other isolated communities in the region they face numerous social issues including high suicide rates among young men the small size and remoteness of most villages limit opportunities for market activity and increase the cost of living there is a virtual absence of opportunity for most residents many are unemployed or only seasonally employed despite investment in infrastructure and education in most communities the increase in self-sustaining economic growth has been minimal according to revrul_74_587 and revrul_76_419 a determination of whether a community development organization furthers charitable purposes requires an analysis of the following three factors whether assistance is being provided to help local businesses or to attract new local facilities of established outside businesses whether the type of assistance provided has noncommercial terms and the potential to revitalize the disadvantaged area and whether there is a nexus between the business entities assisted and relieving the problems of the disadvantaged area or between the businesses and a disadvantaged group in the area whether the harvest of m’s allocations provides help to local businesses or attracts local facilities of established outside businesses m’s member communities are too small and isolated to even sustain a fisheries business without investment by m at the time of m’s creation there were no community businesses that could harvest m’s allocation consequently m out of necessity must initially have its allocation harvested by outside business concerns until such time that its investments in its member communities can spawn local fishery harvesters nevertheless much of the actual harvesting of m’s allocation though done by outside businesses benefits businesses in the member communities and provides employment opportunities to residents of the member communities with respect to some species m’s allocation is harvested by third parties that deliver the harvested species to shoreside processing plants located in the member communities for processing with respect to other species the harvest of m’s allocation is done by entities in which m has an ownership_interest which entities by the terms of their contract with m are required to employ qualified residents of the member communities with respect to still other species the harvest of m's allocations is done by vessels owned either by m’s wholly-owned subsidiary p or by m’s member communities and the harvest is delivered to shoreside processing plants located in the member communities whether the harvest of m’s allocations is conducted on noncommercial terms and has the potential to revitalize the disadvantaged member communities because m’s member communities have not had the population or the infrastructure to harvest m’s allocations without assistance m out of necessity must contract with non-local owners of fishing vessels to harvest some of m’s program-allocated species m represents that its contracts with these third-parties are at rates that are competitive in the industry regardless an activity that is not inherently charitable may still accomplish charitable purposes for example in revrul_74_587 the organization at issue provides funds and working_capital to corporations and individual proprietors thereby enabling them to establish or expand business in an impoverished community though some of the entities and individuals receiving assistance from the organization do not themselves qualify for charitable assistance the ruling tells us that this fact does not detract from the charitable character of the organization’s program because it is through these entities and proprietors that the unemployed and underemployed residents of the area are trained and given meaningful employment similarly although the harvest of some of m’s species is conducted by fishing vessels that are owned by non-local entities that do not themselves qualify for charitable assistance these entities are merely the necessary instruments by which m seeks to accomplish charitable purposes m’s charitable purpose is to promote local economic development of its member communities including fisheries development and protection and conservation of the area’s fishing resources the harvesting of m’s allocations provides the funds by which m supports the development of locally-owned fisheries and related infrastructure the harvesting of m’s allocations also provides employment opportunities for the residents of its member communities furthermore the harvesting of allocations by third-party fisheries is contemplated in the statute establishing the program if it is clear that in enacting legislation congress’ intent and design was to directly authorize and support a program which effects exclusively charitable goals then we will infer a congressional determination that the public interest to be served by the program is so significant as to render any attendant private benefits comparatively incidental for purposes of sec_1_501_c_3_-1 such congressional determination is evident if the legislation or its development reveal an intention to accomplish a result that is not merely in the public interest but is also charitable under sec_501 the authorized program is designed to accomplish charitable goals rather than merely being adaptable to charitable goals the program is both authorized and supported financially by the government whether by specific statutory appropriation or through congress’ imposing specific obligations on administrative agencies in furtherance of the program and the organization at issue is designed to accomplish the charitable end by involvement in the appropriate government-supported program it is clear that the legislation that establishes the program reveals an intention to accomplish charitable results the legislation specifies that the purpose of the program is to alleviate poverty and provide economic and social benefits for the residents of the economically depressed region and to achieve sustainable and diversified local economies furthermore a committee report on the development of the legislation reveals that congress thought the program necessary to provide the fishermen who reside in the region villages a fair and equitable opportunity to earn a livelihood from the local fisheries indeed in a conference_report to the pertinent legislation the committee of conference expressed the intent that all activities of the participating groups continue to be considered tax-exempt furthermore the program that is authorized by the legislation is designed to accomplish charitable ends the program redistributes a portion of the local fisheries’ economic benefits to depressed region villages through the groups the legislation requires those groups to use the revenue derived from the harvest of their fisheries allocations to invest primarily in fisheries- related projects in their member communities in addition the program is both authorized and supported financially by the government through the allocation of a portion of the nation’s valuable marine fisheries to the program finally m is designed to accomplish the charitable ends of the program by operating as the managing entity of its group consequently there is sufficient evidence to conclude that the harvesting of m’s allocation even if done by third-parties on commercially-reasonable terms serves public interests by providing the means to revitalize m’s member communities and that any attendant private benefits are comparatively incidental in light of congressional intent in establishing the program whether there is a nexus between the harvesting of m’s allocations and relieving the problems of the member communities revrul_74_587 and revrul_76_419 identify three characteristics that provide a nexus between the direct recipients of community development assistance and the relief of the problems of a disadvantaged area assistance recipients conducting their business in the economically disadvantaged area recipients not being able to obtain assistance from conventional sources because of the depressed nature of the area or affiliation of business participants with minority or other disadvantaged groups and assistance recipient selection based on which recipients will offer the greatest potential community benefit by virtue of either their current operations or their promises to take certain actions benefiting the depressed area while these characteristics which were derived from examples of assistance to minority business owners in large urban areas do not translate directly to the very different environment in which m's small isolated member communities find themselves the gist of the characteristics is to ask whether m’s activities and particularly the harvesting of its allocations provide a direct benefit to the member communities that would not otherwise be available absent m’s involvement but beyond that m’s active_participation in harvesting the fish - through the purpose of the program is to provide eligible villages in the region the opportunity to take part in the local fisheries and use the resources derived therefrom to develop sustainable local economies and address the problems of poverty and unemployment the enacting legislation does not allow eligible villages to take part in the program individually rather eligible villages must be members of one of the participating groups that are authorized to accept allocations each group is managed by a non-profit entity created specifically to manage the program for its group of eligible villages thus the villages enjoy the benefits of the program through the activities of m contracting with third-party harvesters harvesting with vessels partially or wholly-owned by m or p adding value through production efforts at fish processing plants owned by m or p and marketing and selling the products - provides the member communities and their residents with economic development opportunities that would otherwise be unavailable to them the need to harvest and process its allocations has given m direction in approaching infrastructure development m makes expenditures in its member communities for appropriate infrastructure to support the formation of local fisheries-related businesses and to purchase harvesting or processing vessels facilities and fishing rights commercial for-profit entities would be unlikely to make these kinds of investments because they generally do not produce commercially attractive financial returns as just one example of the economic development initiatives sparked and financed by the harvesting of m’s allocations two of the member communities have constructed fish processing plants that employ community members these plants give local residents the opportunity to participate in the harvesting of the allocations something that most were unable to do before because their small skiffs could not reach the processor vessels to sell their catch other local residents have gained employment experience aboard fish processing vessels that harvest m's allocation experience that gives them the income and knowledge to invest in small vessels or fish quotas for themselves consequently there is a direct nexus between the harvesting of m's allocations and relief of the problems of m’s member communities insofar as the harvesting processing marketing and sale of m’s allocations support community development in a manner that furthers charitable purposes within the meaning of sec_501 and contributes importantly to the accomplishment of m’s exempt_purpose of promoting local economic development in its member communities such activities are substantially related to m’s exempt_purpose within the meaning of sec_1_513-1 consequently the income that m receives from those activities does not derive from an unrelated_trade_or_business for purposes of sec_512 and therefore such income would not be includible in m’s unrelated_business_taxable_income issue whether investments made by m directly or through its wholly owned for-profit subsidiary in a its member communities or b vessels used to harvest its allocations are substantially related to m's exempt_purpose such that m’s distributive_share of the profits gains deductions and losses allocated to and received by m from such investments is not considered gross_income derived from an unrelated_trade_or_business m earns income from its own investments and from investments made by its wholly-owned taxable subsidiary p these investments have been made in infrastructure developments in m’s member communities in fishing vessels and fishing rights and in fishing quotas and harvest rights these investments provide virtually the only means by which m’s member communities and residents are able to participate in the local fisheries this is because the low or in some cases negative returns on investment would not justify an expenditure of funds by a commercial for-profit entity and financial institutions are reluctant to provide funding for these kinds of activities because of the difficulty in securing and liquidating the collateral if the loans are not repaid these investments by m through p provide opportunities for employment in areas where full-time long-term jobs are scarce and contribute importantly to the economic survival of the communities and the achievement of m’s exempt_purpose charitable economic development under reg sec_1_501_c_3_-1 the term charitable includes the relief of the poor and distressed or of the underprivileged and promotion of social welfare designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration and juvenile delinquency m and its activities are similar to the organization and the activities described in revrul_74_587 like that organization- e e m operates a program of financial assistance and other aid designed to improve economic conditions and opportunities in economically disadvantaged communities m devotes its resources to programs designed to stimulate economic development in communities that lack capital for development and whose residents lack employment opportunities m provides funds and working_capital in the form of loans or the purchase of equity interests to community businesses that are unable to obtain funds from conventional commercial sources because of the poor financial risks involved in establishing and operating businesses in these communities these businesses in turn provide training and employment opportunities to the unemployed and underemployed residents of the community and e mis financed in part through funds it derives from participation in a federal program here the program and like the programs described favorably in revrul_74_587 m’s programs have the effect of relieving poverty and lessening neighborhood tensions arising from the lack of employment opportunities by investing in local businesses that will provide a means of livelihood and expanded opportunities for unemployed and underemployed village residents in addition those programs have the effect of combating community deterioration by funding infrastructure improvements though some of the individual and business endeavors in which m makes investments do not themselves qualify for charitable assistance that fact does not detract from the charitable character of m’s program the recipients of the loans and working_capital are merely the instruments by which m seeks to accomplish its charitable purposes this is especially so where as here the activities are entered into pursuant to a congressionally mandated program that is expressly designed to achieve charitable goals while the organization described in revrul_74_587 disposes of its equity_interest in a business as soon as the success of that business is reasonably assured most if not all entities in which m invests given their location and the nature of their business would be unlikely to survive without m's continuing involvement and support in addition m is similar to the organization described in revrul_76_419 like that organization- e m encourages the growth of business enterprises fisheries-related businesses in economically depressed areas its member communities to provide more employment opportunities for low-income residents of the area minvests in both public and private infrastructure for the purpose of creating job opportunities for the unemployed and underemployed residents of the member communities and m derives much of its funding from participation in a government program the program that is designed to have an appreciable impact on low-income areas with chronic unemployment thus like the organizations described in revrul_74_587 and revrul_76_419 m in investing directly or through p in its member communities and vessels used to harvest its allocations is devoting its resources to uses that benefit its member communities in a way the law considers charitable lessening the burdens of government under reg c -1 d the term charitable includes lessening the burdens of government in revrul_78_68 an organization formed to provide bus transportation to a community so as to enable its residents to gain access to business districts and retain employment was found to be lessening the burdens of government the organization conducts its activities pursuant to a federal statute the purpose of which is to improve the public welfare by establishing better access between homes and jobs similarly m was formed to provide the means by which the residents of disadvantaged communities in the region can gain access to jobs in the one viable industry in their region - fisheries m conducts its activities pursuant to a federal statute the purpose of which is to provide certain region villages with the opportunity to participate and invest in fisheries support economic development alleviate poverty provide economic and social benefits to residents and achieve sustainable and diversified local economies m's use of its allocations to invest in fisheries and other infrastructure gives its member communities opportunities to achieve sustainable and diversified local economies and gives residents of those communities opportunities to gain or maintain employment thus providing them with economic and social benefits that work to alleviate poverty thus under the reasoning of revrul_78_68 m is lessening the burdens of government by making investments that carry out the purposes of the federal program is similar to the organization described in revrul_85_2 in that it was created to furthermore m alleviate problems experienced by a government agency in ensuring that region fishermen were afforded fair and equitable commercial fishing opportunities problems attributable to the lack of significant capital_investment like the organization describe in revrul_85_2 m lessens the burdens of government by conducting activities that are an integral part of a governmental program - here the program - by providing the necessary capital investments to enable member communities to participate in the local fisheries as intended under the act according to revrul_85_2 an activity is a burden of government if there is an objective manifestation by the government that it considers such activity to be part of its burden we have said that the appropriate governmental unit's attitude is the only reliable indicator of what the government considers to be its burden in addition the sources of an organization’s funding may indicate a governmental burden such as when an organization regularly receives general grants as opposed to fees for services for its activities the f act is intended to ensure that it region fishermen who historically fished in the local fisheries are treated fairly and equitably explicitly recognizes that such fishermen did not have a fair and equitable opportunity to benefit from the fisheries because they lacked the necessary capital_investment furthermore congress recognized that the region is one of the poorest and most underdeveloped areas in the united_states and that the residents of the area have been unable to share in the benefits of the fisheries resources off their shores due to lack of capital and opportunity congress also realized that because of their isolation and lack of natural_resources other than fisheries these communities would not be able to address their high unemployment rates and resulting social problems without developing sustainable regionally- based commercial fishing economies thus congress established the program as the best means to spur economic development in economically depressed region communities the h act provides for the allocation of annual catch limits in the area to various communities represented by several managing entities the legislation also establishes the requirements that the managing entities must fulfill to maintain eligibility in the program one of which makes each entity accountable to the state for its investments the legislation is an objective manifestation of congress’ attitude that it considers the economic development of federally managed fisheries in the area in a manner that is fair and equitable to the residents of the region to be a burden of the federal government the allocations of valuable fisheries resources to the program to pay for the economic development activities carried out by the managing entities - m among them - are similar to general grants another indication that the activities undertaken by those entities is a governmental burden the requirement that the managing entities report their investment activities to the state is yet another indication of favorable relationship between the government and the managing entities showing their activities to be a burden of government and like the activities of the organization described in revrul_85_2 m's activities actually lessen the government's burden because without m's capital investments the residents of m’s member communities would not be afforded the fair and equitable fishing opportunities that congress intended to provide since investments made by m in its member communities and in vessels used to harvest its allocations further charitable purposes for purposes of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 by relieving the poor and distressed promoting social welfare that lessens neighborhood tensions eliminates poverty and combats community deterioration and lessening the burdens of government and are substantially related within the meaning of sec_1_513-1 to m’s exempt_purpose of promoting local economic development in its member communities through fisheries development under the purview of the program m's distributive_share of the profits gains deductions and losses allocated to and received by m from such investments is not considered gross_income derived from an unrelated_trade_or_business for purposes of sec_512 and therefore is not taxable as unrelated_business_taxable_income under sec_511 the fact that m may receive dividends or interest as a result of investments made by p an entity controlled by m within the meaning of sec_512 does not mean that such payments would be considered gross_income from an unrelated_trade_or_business by operation of sec_512 under that section such payments would be considered an item_of_gross_income derived from an unrelated_trade_or_business only to the extent that they reduce the net_unrelated_income of p as an entity that is not exempt from tax under sec_501 p’s net_unrelated_income is defined in sec_512 as that portion of its taxable_income which would be unrelated_business_taxable_income if p were exempt from tax under sec_501 and had the same exempt purposes as m since p’s activities -- which consist of making investments in m’s member communities and in vessels used to harvest m’s allocations - are substantially related to m’s exempt_purpose the income p derives from those activities would not be unrelated_business_taxable_income if p were exempt from tax under sec_501 and had the same exempt purposes as m thus p has no net_unrelated_income that could be reduced by any payment to m therefore any payment made by p to m would not be includible in m’s unrelated_business_taxable_income by operation of sec_512 whether m would recognize gain_or_loss from the distribution from p to m of certain property including property with respect to which there is acquisition_indebtedness issue it is proposed that p distribute its interest in several entities to m public_charities generally are not subject_to federal tax on the receipt of property including dividends return_of_capital and gains from the sale_or_exchange of property one exception applies to income from debt- financed property the distribution will not result in income from debt-financed_property to m under sec_512 and sec_514 however because the property is not debt-financed_property substantially_all the use of the property is substantially related to the performance of m's exempt_purpose under sec_514 in some circumstances a tax-exempt corporation is subject_to tax under sec_337 when it disposes of property received in the liquidation_of_a_subsidiary corporation and used in an unrelated business but in this case m will not use the property in an unrelated business issue whether p will recognize gain but not loss upon the distribution_of_property to m under sec_311 this issue concerns the tax_liability of p not m and p is not a party to the request for rulings furthermore the issue falls under the jurisdiction of the associate chief_counsel corporate therefore we decline to rule on this issue request the ruling from the office_of_chief_counsel using the procedures set forth in revproc_2014_1 r b or its successor if p still wants a ruling on this issue it should issue whether payments received by m from investments that are financed through debt obligations would be treated as income derived from debt-financed_property as defined in sec_514 in issue above we have determined that investments made by m in its member communities and in vessels used to harvest its allocations are substantially related within the meaning of sec_1_513-1 to m’s exempt purposes and therefore that m’s distributive_share of the profits gains deductions and losses allocated to and received by m from such investments is not considered gross_income derived from an unrelated_trade_or_business for purposes of sec_512 therefore we need not determine whether payments received from investments financed through debt obligations constitute income derived from debt-financed_property for purposes of sec_512 consequently we decline to rule on this issue activities which accomplish one or more of the exempt purposes described in sec_501 m is recognized as an organization described in sec_501 to maintain its exemption m must operate exclusively for one or more exempt purposes sec_1_501_c_3_-1 tells us that m will be considered to operate exclusively for exempt purposes if it engages primarily in whether the direct ownership and operation by m of certain assets previously operated by p and distributed to m would jeopardize m’s exemption under sec_501 issue further sec_1_501_c_3_-1 tells us that an organization may operate a trade_or_business as a substantial part of its activities and still meet the requirements of sec_501 c if the operation of the trade_or_business is in furtherance of the organization's exempt_purpose or purposes m accomplishes exempt charitable purposes by promoting local economic development within the purview of the program the purpose of which is to provide disadvantaged region communities the ability to develop a sustainable local economy based on fishery resources the program requires a participating entity such as m to invest primarily in fisheries-related projects it also allows a participating entity to invest in other projects that are not fisheries- related but that are located in its region the entities in which p would transfer its interest to m ie the entities described under proposed transfers from p to m’ above engage primarily in fisheries-related projects these entities which are sometimes the only going concerns in their locality employ primarily local residents thereby providing employment opportunities that would otherwise be unavailable these entities provide other local residents a means to enter the fisheries economy by giving them a local place to harvest and market their catch entity in which p might transfer its interest to m would be located in one of the member communities and would exist for the purpose of stimulating economic growth in the community and providing employment to local residents furthermore such entities in the aggregate experience significant operating deficits and require ongoing capital support from m separately none of the entities has generated more than a minimal net profit in addition any non-fisheries-related in revrul_68_167 an organization that relies on public support and that operates a market where it sells the cooking and needlework of women who are otherwise unable to support themselves and their families was found to serve the charitable purpose of relieving the poor and distressed similarly the entities described under proposed transfers from ptom’ above rely on support from m and provide employment opportunities as well as a market for local residents who are otherwise unable to support themselves to harvest and market their catch thus the operation of these entities serves the charitable purpose of relieving the poor and distressed since these entities serve to further m’s exempt charitable purpose under sec_501 the transfer of interests in these entities from p to m would not jeopardize m's exemption under sec_501 rulings therefore in light of the foregoing we rule as follows plr is superseded by our ruling in below in light of our ruling in below we need not consider whether income from the harvest of program allocations constitutes royalties under sec_512 the income that m receives from the harvesting processing marketing and sale of its program allocations is not considered gross_income derived from any unrelated_trade_or_business and thus is not unrelated_business_taxable_income within the meaning of sec_12 m's distributive_share of the profits gains deductions and losses allocated to and received by m from investments made directly or through its wholly owned for-profit subsidiary p in a its member communities and b vessels used to harvest its program allocations are of a type which will not arise from an unrelated_trade_or_business as defined in sec_513 will not result in unrelated_business_taxable_income to m under sec_512 and will not be subject_to tax under sec_511 inasmuch as the investments have a substantial causal relationship to the achievement of m’s exempt purposes as set forth in sec_1_513-1 no gain_or_loss shall be recognized by m under subtitle a or title_26 of the code with respect to the distribution from p to m of property including property with respect to which there is acquisition_indebtedness described under proposed transfers from p to m above we decline to rule on whether p would recognize gain upon the distribution of certain property to m if p still wants a ruling on this issue it should address its ruling_request to the office_of_chief_counsel following the procedures set forth in revproc_2014_1 or its successor in light of our ruling in above we need not consider whether payments received by m from investments financed through debt obligations would be treated as income derived from debt-financed_property for purposes of sec_512 the transfer of p’s interest in the entities described under proposed transfers from p to m above to m and m’s direct ownership and operations of those entities would not jeopardize m's status as an organization described in sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative notice sincerely enclosure technical group steven b grodnitzky manager exempt_organizations
